On September 7, 1994, the court found the defendant in violation of the conditions of his suspended sentence and the court now having been fully advised as to the facts of the case, it is the judgment of the court that the defendant’s prior suspended sentence for the offense of Domestic Abuse, a Felony, is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of five (5) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. The defendant shall receive credit for forty (40) days jail time which he has previously served.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
*33Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Daryl Shortman for representing himself in this matter.